DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/01/2022 regarding the rejection of claims 1, 19, and 20 have been fully considered but they are not persuasive. Applicant has asserted that the applied references do not teach determining whether the third vehicle is towed by a second vehicle and selecting an action comprising at least one of passing the third vehicle, performing a U-turn, and driving in reverse when the determination is that the third vehicle is not towed by the second vehicle, however examiner respectfully disagrees. Kurata in view of Keene and Kim teaches detecting whether a third a vehicle is towed by a second vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205) selecting an action based on the determination that the third vehicle is not towed by the second vehicle (Keene: Par. 112; i.e., if a negative status is reported to the terminal 500 then a warning or a vehicle shut down or immobilization signal may be output by the terminal 500) and wherein the action comprises passing the third vehicle (Kim: Par. 74; i.e., the mobile robot 1 may detect a plurality of obstacles 2 and 3 present in the traveling region H to recognize an obstacle and may perform any one of approaching, passing, and avoiding operations depending on a type of the obstacle). Therefore, Kurata in view of Keene and Kim does teach the amended claim limitations as presented in claims 1, 19, and 20. 
Additionally, applicant has asserted that the Keene reference does not qualify as prior art due to the filing date, however examiner respectfully disagrees. Keene claims foreign priority to GB1821134.2 and GB1901664.1 which have filing dates of 12/21/2018 and 02/06/2019 respectively. Therefore, the Keene reference does qualify as prior art because it has an effective filing date that is earlier than the earliest priority date claimed in the present application. 

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:  
In claims 1, 19, and 20, "the action comprises at least one of passing the third vehicle, performing a U-turn and driving in revers" should have a comma after "U-turn".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-15 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite the limitation "the object" in lines 13, 16, and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 recite the limitation “when the determination is that the third vehicle is towed by the second vehicle…” however this is contradictory to the limitation of claim 1 that states “wherein when the determination is that the third vehicle is not towed by the second vehicle, the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse.” Additionally, the specification at paragraph 174 states “in response to a determination that the object is carried by a second vehicle, forgoing causing the first vehicle to initiate the action.” Therefore, the claims are indefinite as to the condition required for the action to be initiated. For examination purposes, examiner has interpreted the claims as initiating the action when the determination is made that the third vehicle is not towed by the second vehicle. 
Claims 12-15 and 21-24 are rejected for being dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (U.S. Patent No. 10207707; hereinafter Kurata) in view of Keene et al. (U.S. Publication No. 2022/0032927; hereinafter Keene), and further in view of Kim et al. (U.S. Publication No. 2020/0341479).
Regarding claim 1, Kurata teaches a non-transitory computer readable medium storing a software program comprising data and computer implementable instructions for carrying out a method for controlling vehicles in response to objects (Kurata: Col. 6, lines 51-52; i.e., in the driving assistance device 100 (FIG. 1), the storage 121 is configured with one or more storage media; Col. 5, lines 35-40; i.e., ECU 101 is configured to be able to execute programs as a processing unit, thereby capable of implementing… a fallen-object detecting unit 104, … and an autonomous-driving control unit 107),
the method comprising: obtaining one or more images captured using one or more image sensors from an environment of a first vehicle (Kurata: Col. 5, lines 41-44; i.e., the driving assistance device 100 includes a front-view camera 111 which is an example of an imaging unit for acquiring an image the view in front of the subject vehicle 1);
analyzing the one or more images to detect an object (Kurata: Col. 6, lines 15-19; i.e., the front-view monitoring unit 103 is configured to recognize preceding vehicles (including cargo vehicles and saddle-ridden type vehicles) and obstacles on the road (including objects fallen on the road), on the basis of front view images).
Kurata does not explicitly teach detecting a third vehicle; determining whether the third vehicle is towed by a second vehicle; and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle.
However, in the same field of endeavor, Keene teaches detecting a third vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205; as displayed in Fig. 10, the further dolly is the third vehicle which is towed by the second vehicle 200); determining whether the third vehicle is towed by a second vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205; the status monitor determines if the additional dolly is towed by the first dolly); and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle (Keene: Par. 112; i.e., if a negative status is reported to the terminal 500 then a warning or a vehicle shut down or immobilization signal may be output by the terminal 500).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Kurata to have further incorporated detecting a third vehicle, determining whether the third vehicle is towed by a second vehicle, and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle, as taught by Keene. Doing so would allow the system to determine if the towed object needs to be recoupled to the towing vehicle (Keene: Par. 12; i.e., Determining that a dolly is uncoupled, or that it has become uncoupled therefore allows for preventative action to be taken, e.g. ensuring coupling before moving, or corrective action to be taken, e.g. recoupling of the decoupled dolly or retrieval of the decoupled dolly).
Kurata in view of Keene does not explicitly teach wherein when the determination is that the third vehicle is not towed by the second vehicle, the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse. 
However, in the same field of endeavor, Kim teaches wherein the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse (Kim: Par. 74; i.e., the mobile robot 1 may detect a plurality of obstacles 2 and 3 present in the traveling region H to recognize an obstacle and may perform any one of approaching, passing, and avoiding operations depending on a type of the obstacle; if the third vehicle is not towed by the second vehicle, it is an obstacle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Kurata and Keene to have further incorporated the action comprising at least one of passing the third vehicle, performing a U-turn, and driving in reverse, as taught by Kim. Doing so would allow the system to control the vehicle to avoid a dangerous object (Kim: Par. 79; i.e., when the determined obstacle is a dangerous obstacle, the mobile robot 1 may avoid the obstacle rather than approaching the obstacle).
Kurata further teaches causing the first vehicle to initiate the selected action responding to the object (Kurata: Col. 10, lines 36-39; i.e., if the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process; as displayed in figure 3, if an object has fallen and is not carried by the second vehicle, the process continues to monitor the road to determine if object avoidance is necessary and initiates an avoidance action).
Regarding claim 2, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises signaling (Kurata: Col. 11, lines 45-47; i.e., if the determination result of STEP ST309 is “YES”, in STEP ST310, the information providing unit 105 outputs an announcement; Col. 6, lines 55-57; i.e., the sound output unit 122 is configured to output an announcement, for example, with synthetic sound from a speaker).
Regarding claim 3, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises stopping (Kurata: Col. 10, lines 39-41; i.e., avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like).
Regarding claim 4, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises changing a speed of the first vehicle (Kurata: Col. 10, lines 39-41; i.e., avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like).
Regarding claim 5, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises changing a motion direction of the first vehicle (Kurata: Col. 10, lines 39-41; i.e., avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like).
Regarding claim 6, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kim further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises passing the object (Kim: Par. 74; i.e., the mobile robot 1 may detect a plurality of obstacles 2 and 3 present in the traveling region H to recognize an obstacle and may perform any one of approaching, passing, and avoiding operations depending on a type of the obstacle).
Regarding claim 7, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises turning (Kurata: Col. 10, lines 39-41; i.e., avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like).
Regarding claim 8, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kim further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises performing a U-turn (Kim: Par. 171; i.e., when the obstacle detector 100 detects an obstacle to be positioned within a predetermined distance, the traveling controller 113 may set a plurality of response motions such as … U-turn).
Regarding claim 9, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kim further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises driving in reverse (Kim: Par. 171; i.e., when the obstacle detector 100 detects an obstacle to be positioned within a predetermined distance, the traveling controller 113 may set a plurality of response motions such as … reverse).
Regarding claim 10, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein when the determination is that the third vehicle is towed by the second vehicle, the action further comprises generating an audible warning (Kurata: Col. 11, lines 45-47; i.e., if the determination result of STEP ST309 is “YES”, in STEP ST310, the information providing unit 105 outputs an announcement; Col. 6, lines 58-62; i.e., the driving assistance device may include an alarm generating unit in place of the sound output unit 122… The alarm generating unit may be configured with, for example, an alarm generator and a speaker).
Regarding claim 19, Kurata teaches a system for controlling vehicles in response to objects (Kurata: Col. 5, lines 35-40; i.e., ECU 101 is configured to be able to execute programs as a processing unit, thereby capable of implementing… a fallen-object detecting unit 104, … and an autonomous-driving control unit 107),
the system comprising: at least one processing unit configured to: obtain one or more images captured using one or more image sensors from an environment of a first vehicle (Kurata: Col. 5, lines 41-44; i.e., the driving assistance device 100 includes a front-view camera 111 which is an example of an imaging unit for acquiring an image the view in front of the subject vehicle 1);   
analyze the one or more images to detect an object (Kurata: Col. 6, lines 15-19; i.e., the front-view monitoring unit 103 is configured to recognize preceding vehicles (including cargo vehicles and saddle-ridden type vehicles) and obstacles on the road (including objects fallen on the road), on the basis of front view images);
Kurata does not explicitly teach detecting a third vehicle; determining whether the third vehicle is towed by a second vehicle; and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle.
However, in the same field of endeavor, Keene teaches detecting a third vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205; as displayed in Fig. 10, the further dolly is the third vehicle which is towed by the second vehicle 200); determining whether the third vehicle is towed by a second vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205; the status monitor determines if the additional dolly is towed by the first dolly); and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle (Keene: Par. 112; i.e., if a negative status is reported to the terminal 500 then a warning or a vehicle shut down or immobilization signal may be output by the terminal 500).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kurata to have further incorporated detecting a third vehicle, determining whether the third vehicle is towed by a second vehicle, and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle, as taught by Keene. Doing so would allow the system to determine if the towed object needs to be recoupled to the towing vehicle (Keene: Par. 12; i.e., Determining that a dolly is uncoupled, or that it has become uncoupled therefore allows for preventative action to be taken, e.g. ensuring coupling before moving, or corrective action to be taken, e.g. recoupling of the decoupled dolly or retrieval of the decoupled dolly).
Kurata in view of Keene does not explicitly teach wherein when the determination is that the third vehicle is not towed by the second vehicle, the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse. 
However, in the same field of endeavor, Kim teaches wherein the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse (Kim: Par. 74; i.e., the mobile robot 1 may detect a plurality of obstacles 2 and 3 present in the traveling region H to recognize an obstacle and may perform any one of approaching, passing, and avoiding operations depending on a type of the obstacle; if the third vehicle is not towed by the second vehicle, it is an obstacle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kurata and Keene to have further incorporated the action comprising at least one of passing the third vehicle, performing a U-turn, and driving in reverse, as taught by Kim. Doing so would allow the system to control the vehicle to avoid a dangerous object (Kim: Par. 79; i.e., when the determined obstacle is a dangerous obstacle, the mobile robot 1 may avoid the obstacle rather than approaching the obstacle).
Kurata further teaches cause the first vehicle to initiate the selected action responding to the object (Kurata: Col. 10, lines 36-39; i.e., if the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process; as displayed in figure 3, if an object has fallen and is not carried by the second vehicle, the process continues to monitor the road to determine if object avoidance is necessary and initiates an avoidance action).
Regarding claim 20, Kurata teaches a method for controlling vehicles in response to objects (Kurata: Col. 5, lines 35-40; i.e., ECU 101 is configured to be able to execute programs as a processing unit, thereby capable of implementing… a fallen-object detecting unit 104, … and an autonomous-driving control unit 107),
the method comprising: obtaining one or more images captured using one or more image sensors from an environment of a first vehicle (Kurata: Col. 5, lines 41-44; i.e., the driving assistance device 100 includes a front-view camera 111 which is an example of an imaging unit for acquiring an image the view in front of the subject vehicle 1);
analyzing the one or more images to detect an object (Kurata: Col. 6, lines 15-19; i.e., the front-view monitoring unit 103 is configured to recognize preceding vehicles (including cargo vehicles and saddle-ridden type vehicles) and obstacles on the road (including objects fallen on the road), on the basis of front view images);
Kurata does not explicitly teach detecting a third vehicle; determining whether the third vehicle is towed by a second vehicle; and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle.
However, in the same field of endeavor, Keene teaches detecting a third vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205; as displayed in Fig. 10, the further dolly is the third vehicle which is towed by the second vehicle 200); determining whether the third vehicle is towed by a second vehicle (Keene: Par. 94; i.e., the status monitor 300 is configured to determine whether a further dolly is connected to the dolly 200 via the rearward coupler 205; the status monitor determines if the additional dolly is towed by the first dolly); and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle (Keene: Par. 112; i.e., if a negative status is reported to the terminal 500 then a warning or a vehicle shut down or immobilization signal may be output by the terminal 500).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kurata to have further incorporated detecting a third vehicle, determining whether the third vehicle is towed by a second vehicle, and based on the determination of whether the third vehicle is towed by the second vehicle, selecting an action responding to the third vehicle, as taught by Keene. Doing so would allow the system to determine if the towed object needs to be recoupled to the towing vehicle (Keene: Par. 12; i.e., Determining that a dolly is uncoupled, or that it has become uncoupled therefore allows for preventative action to be taken, e.g. ensuring coupling before moving, or corrective action to be taken, e.g. recoupling of the decoupled dolly or retrieval of the decoupled dolly).
Kurata in view of Keene does not explicitly teach wherein when the determination is that the third vehicle is not towed by the second vehicle, the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse. 
However, in the same field of endeavor, Kim teaches wherein the action comprises at least one of passing the third vehicle, performing a U-turn, and driving in reverse (Kim: Par. 74; i.e., the mobile robot 1 may detect a plurality of obstacles 2 and 3 present in the traveling region H to recognize an obstacle and may perform any one of approaching, passing, and avoiding operations depending on a type of the obstacle; if the third vehicle is not towed by the second vehicle, it is an obstacle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kurata and Keene to have further incorporated the action comprising at least one of passing the third vehicle, performing a U-turn, and driving in reverse, as taught by Kim. Doing so would allow the system to control the vehicle to avoid a dangerous object (Kim: Par. 79; i.e., when the determined obstacle is a dangerous obstacle, the mobile robot 1 may avoid the obstacle rather than approaching the obstacle).
Kurata further teaches causing the first vehicle to initiate the selected action responding to the object (Kurata: Col. 10, lines 36-39; i.e., if the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process; as displayed in figure 3, if an object has fallen and is not carried by the second vehicle, the process continues to monitor the road to determine if object avoidance is necessary and initiates an avoidance action).
Regarding claim 22, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1. Kurata further teaches wherein determining whether the third vehicle is towed by the second vehicle includes analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle (Kurata: Col. 6, lines 15-20; i.e., the front-view monitoring unit 103 is configured to recognize preceding vehicles (including cargo vehicles and saddle-ridden type vehicles) and obstacles on the road (including objects fallen on the road), on the basis of front view images; the images are analyzed to recognize the other vehicles). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata in view of Keene and Kim and further in view of Durham (U.S. Patent No. 3986782; hereinafter Durham)
Regarding claim 12, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1, but does not explicitly teach wherein the third vehicle is a road roller.
However, in the same field of endeavor, Durham teaches wherein the third vehicle is a road roller (Durham: Col. 3, lines 11-14; i.e., FIG. 1 is a perspective view of a roller according to the present invention coupled to the rear end of a towing vehicle which includes a hydraulic system to which the roller is connected; the object is a road roller which is towed by a towing vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Kurata and Keene to have further incorporated wherein the third vehicle is a road roller, as taught by Durham. Doing so would allow the system to identify road construction equipment that is towed behind a vehicle (Durham Col. 2, lines 24-28; i.e., an improved roller adapted to be towed behind a vehicle and to use the hydraulic system of the vehicle to control the lateral offset of the roller from the longitudinal center of travel of the vehicle).
Claims 13, 14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata in view of Keene and Kim and further in view of Seo (U.S. Patent No. 10814868; hereinafter Seo).
Regarding claim 13, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1, but does not explicitly teach wherein the third vehicle is a tractor.
However, in the same field of endeavor, Seo teaches wherein the third vehicle is a tractor (Seo: Col. 4, lines 52-54; i.e., the vehicle described herein refers to any mode of transportation, delivery, or communication such as, for example… a tractor; Col. 6, lines 38-41; i.e., FIG. 2A illustrates an example in which a large truck 201 as an object is operating in a second lane that is on a left side of a target vehicle 203; the vehicle identifies a tractor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Kurata and Keene to have further incorporated wherein the third vehicle is a tractor, as taught by Seo. Doing so would allow the system to evaluate how dangerous the object is and control the vehicle to react according to the degree of danger (Seo: Col. 2, lines 61-65; i.e., to evaluate a degree of danger caused by the object, to determine driving information of the target vehicle based on the degree of danger, and to control the target vehicle based on the driving information).
Regarding claim 14, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1, but does not explicitly teach wherein the third vehicle is a tractor.
However, in the same field of endeavor, Seo teaches wherein the third vehicle is heavy equipment (Seo: Col. 4, lines 52-54; i.e., the vehicle described herein refers to any mode of transportation, delivery, or communication such as, for example… a tractor; Col. 6, lines 38-41; i.e., FIG. 2A illustrates an example in which a large truck 201 as an object is operating in a second lane that is on a left side of a target vehicle 203; the vehicle identifies a tractor which is heavy equipment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Kurata and Keene to have further incorporated wherein the third vehicle is heavy equipment, as taught by Seo. Doing so would allow the system to evaluate how dangerous the object is and control the vehicle to react according to the degree of danger (Seo: Col. 2, lines 61-65; i.e., to evaluate a degree of danger caused by the object, to determine driving information of the target vehicle based on the degree of danger, and to control the target vehicle based on the driving information).
Regarding claim 21, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1 but does not teach wherein analyzing the one or more images to detect the third vehicle includes using a machine learning model trained using training examples to analyze the one or more images to detect the third vehicle.
However, in the same field of endeavor, Seo teaches wherein analyzing the one or more images to detect the third vehicle includes using a machine learning model trained using training examples to analyze the one or more images to detect the third vehicle (Seo: Col. 5, lines 39-46; i.e., the vehicle control apparatus recognizes or determines, from the image using a pre-trained neural network …. a type of the object… The neural network is trained in advance to recognize a lane, an object and/or surroundings based on information acquired by the image sensor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Kurata and Keene to have further incorporated wherein analyzing the one or more images to detect the third vehicle includes using a machine learning model trained using training examples to analyze the one or more images to detect the third vehicle, as taught by Seo. Doing so would allow the system to evaluate how dangerous the object is and control the vehicle to react according to the degree of danger (Seo: Col. 2, lines 61-65; i.e., to evaluate a degree of danger caused by the object, to determine driving information of the target vehicle based on the degree of danger, and to control the target vehicle based on the driving information).
Regarding claim 23, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 22, but does not teach wherein analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle includes using a machine learning model trained using training examples to analyze the one or more images to determine whether the third vehicle is towed by the second vehicle.
However, in the same field of endeavor, Seo teaches wherein analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle includes using a machine learning model trained using training examples to analyze the one or more images to determine whether the third vehicle is towed by the second vehicle (Seo: Col. 7, lines 56-67; i.e., the vehicle control apparatus evaluates, using a pre-trained neural network, a degree of danger of an object based on … whether an item is loaded in the object, and a load state of the item. In an example, the neural network is trained in advance to determine the degree of danger of the object based on … whether an item loaded in the object exists, and a load state of the item). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Kurata and Keene to have further incorporated wherein analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle includes using a machine learning model trained using training examples to analyze the one or more images to determine whether the third vehicle is towed by the second vehicle, as taught by Seo. Doing so would allow the system to evaluate how dangerous the object is and control the vehicle to react according to the degree of danger (Seo: Col. 2, lines 61-65; i.e., to evaluate a degree of danger caused by the object, to determine driving information of the target vehicle based on the degree of danger, and to control the target vehicle based on the driving information). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata in view of Keene and Kim and further in view of Tanahashi et al. (U.S. Publication No. 2018/0224852; hereinafter Tanahashi).
Regarding claim 15, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 1, but does not explicitly teach wherein the third vehicle is a scrap.
However, in the same field of endeavor, Tanahashi teaches wherein the third vehicle is a scrap (Tanahashi: Par. 40; i.e., the detection object may further include … in-road obstacles, such as item that may have fallen from a truck (i.e., lost loads), tires, roadkill, or other debris, and like objects).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Kurata and Keene to have further incorporated wherein the third vehicle is a scrap, as taught by Tanahashi. Doing so would allow the system to map detected objects that the control unit uses to autonomously control the vehicle (Tanahashi: Par. 40; i.e., Based on the nearby object data, the field monitor sensor 30 may use such data to show the relative position of the detection object at regular intervals or in succession on the vehicle map).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata in view of Keene and Kim and further in view of Li et al. (U.S. Publication No. 2019/0286892; hereinafter Li).
Regarding claim 24, Kurata in view of Keene and Kim teaches the non-transitory computer readable medium according to claim 22, but does not explicitly teach wherein analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle includes: preprocessing the one or more images using a transformation function to obtain a transformed image data, the transformed image data comprises one or more convolutions of the one or more images.
However, in the same field of endeavor, Li teaches wherein analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle includes: preprocessing the one or more images using a transformation function to obtain a transformed image data, the transformed image data comprises one or more convolutions of the one or more images (Li: Par. 16; i.e., The image-analysis engine applies an interaction detection network to the input image and thereby generates human-object interaction metadata that can be used to augment or otherwise transform the input image; Par. 26; i.e., the image augmentation engine 116 transforms the input image 102 with the human-object interaction metadata 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium of Kurata and Keene to have further incorporated wherein analyzing the one or more images to determine whether the third vehicle is towed by the second vehicle includes: preprocessing the one or more images using a transformation function to obtain a transformed image data, the transformed image data comprises one or more convolutions of the one or more images, as taught by Li. Doing so would allow the system to generate searchable images for future analysis (Li: Par. 26; i.e., the image augmentation engine 116 applies a tag, which includes (or is derived from) the human-object interaction metadata 114, to the input image 102 to generate a searchable image 120).
Kurata further teaches analyzing the transformed image data to determine whether the third vehicle is towed by the second vehicle (Kurata: Col. 6, lines 15-20; i.e., the front-view monitoring unit 103 is configured to recognize preceding vehicles (including cargo vehicles and saddle-ridden type vehicles) and obstacles on the road (including objects fallen on the road), on the basis of front view images; the images are analyzed to recognize the other vehicles).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661